DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The amendment filed 05/24/2021 has been received and considered. Claims 1-20 are currently pending. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lauren Schleh on 6/4/2021. 
Please amend the claims as follows:
Claim 1 line 19, the limitation “individuals in the first age group" has been replaced with the limitation -- individuals in the second age group --.
Claim 8 line 22, the limitation “individuals in the first age group" has been replaced with the limitation -- individuals in the second age group --.
Claim 15 line 26, the limitation “individuals in the first age group" has been replaced with the limitation -- individuals in the second age group --.
Examiner notes that claims 1, 8, and 15 have been amended to overcome 112 issues. 

Allowable Subject Matter 
Claims 1-20 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
none of the prior art of record references taken either alone or in combination disclose 

in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of the references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the rejections under 112, the rejections are rendered moot by the amendment and Examiner’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
***/JUAN C OCHOA/		6/4/21
Primary Examiner, Art Unit 2127